DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 91-115, drawn to an apparatus for delivering negative pressure to a plurality of tissue sites, classified in A61F 13/00068 related to the application or removal of fluid.
II. Claims 116-118, drawn to an apparatus for delivering negative pressure to a plurality of tissue sites, classified in A61M 1/0088 related to a seal around a wound for isolating the treatment area.
III. Claims 119-126, drawn to an apparatus, classified in A61F 13/0223 related to characterized by parametric properties of the fluid handling layer.
IV. Claims 127-135, drawn to a method of simultaneously applying negative pressure to a plurality of tissue sites, classified in A61M 2205/3344 measuring or controlling pressure at the body treatment site.
V. Claims 136-139 drawn to a method of forming a fluid bridge for simultaneous application of negative pressure, drawn to, classified in A61F 2013/00536 related to drainage and irrigation of wounds.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to an apparatus for delivering negative pressure to a plurality of tissue sites. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs.  For example, Invention II claims a distinct envelope wherein the support layer supports the envelope and has a first spacer layer with a first plurality of supports extending inward and a second plurality of supports extending inward.  These design features are not claimed in invention I resulting in the two inventions having a different mode of operation, function or effect.  Furthermore, 
Inventions I and III are directed to an apparatus for delivering negative pressure to a plurality of tissue sites. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed include different designs.  For example, invention III defines an envelope having at least two apertures and a fluid pathway comprising a port in the envelope.  These design features are not claimed in invention I resulting in the two inventions having different mode of operation, function or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IV are directed to an apparatus for delivering negative pressure to a plurality of tissue sites and a method of simultaneously applying negative pressure to a plurality of tissue sites. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different designs.  Invention IV includes a fluid bridge having a port that is connected to a negative pressure source.  These design features are not claimed in invention I resulting in the two invention having different mode of operation, function, or effect. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and V are directed to an apparatus for delivering negative pressure to a plurality of tissue sites and a method of forming a fluid bridge for simultaneous application of negative pressure to a 
Inventions II and III are directed to an apparatus for delivering negative pressure to a plurality of tissue sites. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different designs.  For example, invention II includes a support layer that is encompassed by an envelope and the support layer comprises a first spacer layer and a second spacer layer.  The first spacer layer and the second spacer layer include a first plurality of supports extending inward and a second plurality of support inward, respectively.  These design features are not claimed in Invention III resulting in two inventions having different mode of operation, function, or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and IV are directed to an apparatus for delivering negative pressure to a plurality of tissue sites and a method of simultaneously applying negative pressure to a plurality of tissue sites. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or 
Inventions II and V are directed to an apparatus for delivering negative pressure to a plurality of tissue sites and a method of forming a fluid bridge for simultaneous application of negative pressure to a plurality of tissue sites. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different designs.  For example, invention II includes a support layer comprising a first spacer layer with a plurality of supports extending inward and a second spacer layer with a plurality of supports extending inward that are not claimed in invention V resulting in two inventions having different mode of operation, function, or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and IV are directed to an apparatus and a method of simultaneously applying negative pressure to a plurality of tissue sites. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of 
Inventions III and V are directed to an apparatus and a method of forming a fluid bridge for simultaneous application of negative pressure to a plurality of tissue sites using a negative pressure source. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different designs.  Invention V includes a port in the first surface of an envelope and a plurality of apertures in the second surface of the envelope that is not claimed in Invention III resulting in the two inventions having different mode of operation, function, or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions IV and V are directed to a method of simultaneously applying negative pressure to a plurality of tissue site and a method of forming a fluid bridge. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require separate classification as described above resulting in the examiner searching in all these classifications, and sub-classifications specific to each invention.  In addition, each invention include recognized divergent subject matter, or specific design elements discussed above, that are not found in the other inventions causing a serious search burden on the examiner having to create distinct search strategies for each invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GREGORY J FEULNER/               Examiner, Art Unit 3781                                                                                                                                                                                         

/NICHOLAS J WEISS/               Supervisory Patent Examiner, Art Unit 3781